DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan Chang, Paul Lee, and Tom Arno on 16 December 2021.
The application has been amended as follows:
	The following claims have been amended as follows:

2.	(Currently Amended)	An on-skin sensor system configured for transcutaneous monitoring of a host, the system comprising:
a sensor module comprising a sensor module housing, the sensor module housing comprising a channel; 
a base comprising a sensor insertion opening, wherein the base is coupled to the sensor module housing, and wherein the base is coupled to an adhesive configured to couple the base to the skin of the host;
a transcutaneous analyte sensor, wherein the transcutaneous analyte sensor is configured to generate a signal indicative of an analyte concentration in the host, and wherein the transcutaneous analyte sensor comprises:
a first section configured to be inserted in a body of the host during a sensor session, wherein the first section comprises at least one electrode, and
a second section configured to remain outside the body of the host during the sensor session, wherein the second section is mechanically coupled to the sensor module housing, wherein at least a portion of the second section of the sensor is located in the channel; and
wherein the second section of the transcutaneous analyte sensor comprises:
a first portion that extends in a first direction along the channel of the sensor module housing;
a second portion that extends in a second direction through the sensor insertion opening of the base, wherein the second direction different from the first direction; and
a leaf spring coupled to the sensor module housing and to the transcutaneous analyte sensor.

5.	(Currently Amended)	The system of Claim [[1]] 2, wherein the leaf spring comprises a metal. 








Response to Amendment
3.	According to the Amendment, filed 15 November 2021, the status of the claims is as follows:
Claims 2-11 are new; and
Claim 1 is cancelled.
4.	The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”) is rendered moot in view of the Amendment, filed 15 November 2021, which cancelled the claim.
5.	The provisional rejections of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/392,521, claim 13 of copending Application No. 17/246,481 claim 13 of copending Application No. 17/246,500, claim 21 of copending Application No. 17/316,112, claim 13 of copending Application No. 17/341,318, claim 1 of copending Application No. 17/378,146, claim 1 of 
6. 	In the Amendment, filed 15 November 2021, Applicant cancelled claim 1, which was patentably indistinct from claim 23 of Application No. 17/333,782. 
Reasons for Allowance
7.	Claims 2-11 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
As to Claim 2-11, Donnay et al., U.S. Patent Application Publication No. 2011/0319729 A1 (“Donnay”), teaches the following:
An on-skin sensor system configured for transcutaneous monitoring of a host (see Abstract and see fig. 159), the system comprising:
a sensor module (“housing unit”) 4220 comprising a sensor module housing (see para. [0275]), the sensor module housing 4220 comprising a channel (“aperture”) 168 (see para. [0168], and figs. 16 and 159); 
a base (“adhesive layer”) 218 comprising a sensor insertion opening (“aperture”) 220 (see para. [0213], wherein the base 218 is coupled to the sensor module housing 4220 (see para. [0112]), and wherein the base 218 is coupled to an adhesive configured to couple the base to the skin of the host (see para. [0112]);
a transcutaneous analyte sensor (“sensor hub”, which includes “needle hub 236” in figs. 9 and 10, “analyte sensor 14” in fig. 2 and “sharp 124” in fig. 14) 4222, wherein the transcutaneous analyte sensor 4222 is configured to generate a signal indicative of an analyte concentration in the host (see para. [0138]), and wherein the transcutaneous analyte sensor 4222 comprises:
a first section (“analyte sensor 14” in fig. 2) 14 configured to be inserted in a body of the host during a sensor session, wherein the first section comprises at least one electrode (see para. [0139], and
a second section (“needle hub 236” in figs. 9 and 10) 236 configured to remain outside the body of the host during the sensor session, wherein the second section 236 is mechanically coupled to the sensor module housing 4220, wherein at least a portion of the second section 236 of the sensor 4222 is located in the channel 168; and
a leaf spring (“leaf spring contacts”) 4230 coupled to the sensor module housing 4220 and to the transcutaneous analyte sensor 4222 (see para. [0275], and fig. 159).

However, neither Donnay nor the prior art of record does teaches the system of base claim 2, including the following, in combination with all other limitations of the base claim:
a transcutaneous analyte sensor, …
wherein the second section of the transcutaneous analyte sensor comprises:
a first portion that extends in a first direction along the channel of the sensor module housing;
a second portion that extends in a second direction through the sensor insertion opening of the base, wherein the second direction different from the first direction; and …

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        12/16/2021